DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/31/2022 has been entered.
 
Declaration
The Declaration of Gerald Zagury under 37 C.F.R. 1.132, filed 1/31/2022, is acknowledged.  The Declaration compares a composition of the instant invention with a composition made by Jang et al, which is the nearest prior art.  Declarant demonstrates by 1H NMR analysis that the product of the instant invention does not form in the process and composition of Jang et al.  Instead, the composition of Jang et al is not significantly different from nicotine dissolved in propylene glycol, and does not form a CO2-nicotine ion-pair of the claimed invention.  The declaration is convincing.

1H NMR analysis as the Declaration of Gerald Zagury discussed above.  The declaration is convincing.  

Response to Arguments
Applicant’s arguments, filed 1/31/2022 substantially repeats the discussion of the above Declarations.  The evidence presented refutes the assertion Examiner that the prior art renders the CO2-nicotine ion-pair of the claimed invention obvious.  There is nothing in the prior art that would lead one of ordinary skill in the art to expect to obtain the claimed CO2-nicotine ion-pair formulation from the disclosure of Jang et al.  
The rejections over the cited prior art are withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The nearest prior art is Jang et al.  As demonstrated in the Declarations discussed above, Jang et al fails to disclose a CO2-nicotine ion-pair formulation as claimed in Claim 1, a method of preparing a CO2-nicotine ion-pair formulation as claimed in Claim 9, an e-liquid comprising a CO2-nicotine ion-pair formulation as claimed in Claim 16 or a vaporization device comprising the e-liquid of Claim 16.  There is nothing in the prior art that would lead one of ordinary skill in the art to expect to obtain the claimed CO2-nicotine ion-pair formulation from the disclosure of Jang et al.  There is also nothing in the prior art that would motivate one of ordinary skill in the art to form the claimed a CO2-nicotine ion-pair 2-nicotine ion-pair formulation or to practice the claimed process of preparing a CO2-nicotine ion-pair formulation.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244. The examiner can normally be reached Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/DENNIS R CORDRAY/Primary Examiner, Art Unit 1748